Taylor, C. J.
— The plaintiff in error here, defendant below, was informed against, tried, convicted and sentenced for the crime of perjury in the Criminal Court of Record of Escambia county, and seeks reversal here by writ of error. ,
We have at the present term disposed of the case of Julius Brown, plaintiff in error, against the State of Florida, reversing a conviction for perjury in the same court. The information in that case, and the evidence adduced therein are identical with the information and evidence in this, the only difference between the two records being that in that case the information was assailed by a motion to quash, and in this by motion in arrest of judgment. What is said in that case fully disposes of this. The judgment of the Criminal Court of Record of Escambia county in this cause, is, therefore, hereby reversed at the cost of the county of Escambia, and a new trial awarded.
Hocker and Cockrell, JJ., concur.
Carter, P. J., Shackleford and Whitfield, JJ., concur in the opinion.